DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/420,536 filed on 05/23/2019. Claims 1-10 are pending in the office action.

Drawings
The drawings are objected to because the drawings do not show the feature “the one end fixed in the hole and the other end protruding out of the collar magnetic” in the claim 1; air gap in claim 5, and grid-like in claim 6. And figure 2 is missing label for the top arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language should avoid using “abstract of the disclosure” and “the invention discloses” .  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al., (U.S. Pub. 20190148988).
With respect to claim 1: Hwang discloses a shield sheet for a wireless charging module, comprising a collar magnetic sheet (‘988, fig. 7B-7C, 212),  and a center magnetic sheet (‘988, fig. 7b-7C, 211), wherein the collar magnetic sheet is provided with a hole adapted to the center magnetic sheet (‘988, fig. 7B-7C, magnetic sheet 211 fitted in magnetic 212), and the center magnetic sheet has one end fixed in the hole and the other end protruding out of the collar magnetic sheet (‘988, fig. 7B-7C, par. 128, 211 inserted 212 and also see split 122 and also see fig. 3A-4D); the collar magnetic sheet comprises at least one first magnetic permeable layer, which is a nanocrystal strip, an amorphous strip or a metallic soft magnetic strip (‘988, par. 137, 142, sheet 212, single sheet ribbon, which includes at least one of the amorphous alloy and a monocrystalline alloy); and the center magnetic sheet comprises at least two second magnetic permeable layers stacked one on another, which are fragmented nanocrystal strips, fragmented amorphous strips or fragmented metallic soft magnetic strips (‘988, par. 
With respect to claim 2: Hwang discloses the shield sheet for the wireless charging module according to Claim 1, wherein the hole is a through hole, and the collar magnetic sheet has a top face coplanar with a top face of the center magnetic sheet (‘988, fig. 7B, show 211 pass through 212).  
With respect to claim 3: Hwang discloses the shield sheet for the wireless charging module according to Claim 2, wherein the top face of the collar magnetic sheet is provided with an adhesive layer, and the top face of the center magnetic sheet is joined with the adhesive layer (‘988, fig. 7A-7C, 130, par. 40).  
With respect to claim 4: Hwang discloses the shield sheet for the wireless charging module according to Claim 1, wherein the second magnetic permeable layers are provided with air gaps, which make the second magnetic permeable layer fragmented (‘988, fig. 3A-3A, fig. 4A-4D, fragment 122 and also fig. 6, 111, par. 79-80, divided into fine pieces to form multiple layers results providing air gap).  
With respect to claim 5: Hwang discloses the shield sheet for the wireless charging module according to Claim 4, wherein the air gaps are grid-like (‘971, fig. 3A-3B and fig. 4A-4D, fragment 122 are grid-like).  
With respect to claim 9: Hwang discloses a wireless charging module, comprising a charging coil, wherein the wireless charging module further comprises the shield sheet for the wireless charging module according to Claim 1, and the hole is located in a hollow area of the charging coil (‘988, fig. 7B, show 211 pass through 212 and also see fig. 4B-4D).  
With respect to claim 10: Hwang discloses the wireless charging module according to Claim 9, wherein an inner edge face of the charging coil supports against an outer edge face of the center magnetic sheet (‘988, fig. 7B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., (U.S. Pub. 20190148988) in view of Forbes et al., (U.S. Pat. 5,578,359)
With respect to claim 6: Hwang teaches the magnetic field shielding sheet may be a multilayered ribbon sheet which may be formed by stacking on plurality of ribbon sheets including at least one of an amorphous alloy and a nano-crystal alloy (‘988, par. 79-80) which have various magnetic permeability (‘988, par. 129-143). 
Hwang does not teach specific range of magnetic permeability values for various material in the claim 6.

It would have obvious to one of ordinary skill in the art the time of the effective date of claim invention to combine Forbes and Hwang using Forbes’s magnetic permeability values of various material that uses in Hwang’s magnetic sheet would meet the permeability values recited in claim 6 without undue experiment.
With respect to claim 7: Hwang and Forbes teach the shield sheet for the wireless charging module according to Claim 6, wherein the collar magnetic sheet is formed by stacking two or three layers of nanocrystal strips (‘988, fig. 6, par. 79 and fig. 12).  
With respect to claim 8: Hwang and Forbes teach shield sheet for the wireless charging module according to Claim 7, wherein two adjacent layers of nanocrystal strips in the collar magnetic sheet are bonded with an insulating adhesive (‘988, fig. 6, par. 80 and fig. 12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851